                     Case 1:20-cr-00035-JRH-BKE Document 515 Filed 09/13/21 Page 1 of 7
                                                                                                                                         rr-v
GAS 245B          (Rev. 04/20) Jiidgmcnl in ;i Ciiniinal Case
                                                                                                                                   I f
                                                                                                                                            ●>
                                                                                                                                                 r
DC Cuslodv TSR                                                                                                            U.3.GIST                   QURT
                                                                                                                             ;--         I ri '-‘i



                                            United States District Courtzki sep 13 p obo
                                                         SOUTHERN DISTRICT OF GEORGIA
                                                              AUGUSTA DIVISION

             UNITED STATES OF AMERICA                                           )       JUDGMENT IN A CRIMINAL CASE ^
                                    V.
                                                                                )
                 Lanier Aimustus Hiuhtower. Jr.                                 )
                                                                                )       Case Number:                  I:20CR00035-1
                                                                                )
                                                                                        USM Number:                   23598-021
                                                                                )
                                                                                )

                                                                                        Jimmy Russell Davi(d
                                                                                        Ddcticlanl's Ailorncv
THE DEFENDANT:

S pleaded guilty to Count           1 .

□ pleaded nolo contendere to Count(s)                             which was accepted by the court,

□ was found guilty on Coiint(s)                            after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                                       Offettse Ended                  Count

7 U.S.C. 215h(a)(l).                Sponsoring and exhibiting an animal in an animal fi gliting venture                    December 14. 2019                  1
18 U.S.C. i? 49(a)


      The defendant is sentenced as provided in pages 2 through                     7       of this judgme nt. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

□ The defendant lias been found not guilty on Count(s)

IE! Counts 2. 3. and 4 are dismissed as to this defendant on the motion of the United States.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered (0
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                                 September 9, 2021
                                                                                 Dale iiriiiipu.silion orJiidginciU




                                                                                 SigmiiiuTrrtl

                                                                            \   J. RAN    L HALL, CHIEF JUDGE
                                                                                JJNTTI?D STATES DISTRICT COURT
                                                                                SOUTHERN DISTRICT OF GEORGIA
                                                                                 Name and Title ofJiidse


                                                                                                            ZO’Z/
                                                                                 Date
                  Case 1:20-cr-00035-JRH-BKE Document 515 Filed 09/13/21 Page 2 of 7
GAS 245B              (Rev. 04/20) Judgment in a Criminal Case                                                         Judgmenl   Page 2 of 7
DC Custody TSR

DEFENDANT;                   Lanier Augustus Hightower Jr.
CASE NUMBER:                 I:20CR00035-1



                                                                    IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
          14 months.

          The Court makes the following recommendations to the Bureau of Prisons: It is recommended that the defendant be
          designated to a Bureau of Prisons camp facility in Edgefield, South Carolina; subject to capacity or any other regulation
          affecting such a designation.




     □    The defendant is remanded to the custody of the United States Marshal.

     □    The defendant shall surrender to the United States Marshal for this district:

         □       at                                  n       a.m.    □ p.m.          on

         □       as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

                 before 2 p.m. on            Monday, November 8, 2021

         n       as notified by the United States Marshal,

         □       as notified by the Probation or Pretrial Services Office.



                                                                        RETURN

1 have executed this judgment as follows:




         Defendant delivered on                                                                to

at                                                        , with a certified copy of this judgment.


                                                                                                         UNITED .STATES MARSHAL




                                                                                By
                                                                                                      DEPUTY UNITED STATES MARSHAL
                 Case 1:20-cr-00035-JRH-BKE Document 515 Filed 09/13/21 Page 3 of 7
GAS 245B         (Rev, 04/20) Judgment in a Criminal Case                                                     Judgment — Page 3 of7
DC Custody TSR

DEFENDANT:              Lanier Augustus I lightovver Jr.
CASE NUMBER:            I:20CR00035-I


                                                           SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of; 2 years.

                                                      MANDATORY CONDITIONS

      You must not commit another federal, state, or local crime.
2.    You must not unlawfully possess a controlled substance.
j.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
      □ The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future
      substance abuse. (Check, ifapplicable.)
4.    □ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
      restitution. (Check, ifapplicable.)
5.    ^ You must cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
6.    □ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
      directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
      reside, work, are a student, or were convicted of a qualifying offense. (Check, if applicable.)
7.    n You must participate in an approved program for domestic violence. (Check ifapplicable.)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.
                 Case 1:20-cr-00035-JRH-BKE Document 515 Filed 09/13/21 Page 4 of 7
GAS 245B          {Rev. 04/20) Judgment in a Criminal Case                                                         Judgment    Page 4 of?
DC Custody TSR

DEFENDANT:               Lanier Augustus Hightower Jr.
CASE NUMBER:             1:20CR00035-1


                                      STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.


  1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
        release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
        time frame.

  2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed.
  3.    You must not knowingly leave the federal Judicial district where you are authorized to reside without first getting permission from
        the court or the probation officer.
  4.    You must answer truthfully the questions asked by your probation officer.
  5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
        notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
        within 72 hours of becoming aware of a change or expected change.
  6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
        officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
  7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
        doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
        you from doing so. If you plan to change where you work or anything about your work (such as your position or your Job
        responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
        10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
        becoming aware of a change or expected change.
  8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
        been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
        pennission of the probation officer.
  9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10.    You must not own, possess, or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e. anything that
        was designed, or was modified for, the specific purpose of causing bodily injuty' or death to another person such as a nunchakus or
        tasers),
 1 1.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
        without first getting permission from the couil.
 12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction, The probation officer may contact the
        person and confirm that you have notified that person about the risk.
 13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provide me with a written copy of this
Judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature                                                                                 Date
                 Case 1:20-cr-00035-JRH-BKE Document 515 Filed 09/13/21 Page 5 of 7
GAS 245B          {Rev. 04/20) Judgment in a Criminal Case                                                        Judgment   Page 5 of 7
DC Custody TSR

DEFENDANT:               Lanier Augu.stus Hightower Jr.
CASE NUMBER:             l:20CR00035-l




                                        SPECIAL CONDITIONS OF SUPERVISION


   1,   You must provide the probation officer with access to any requested financial information and authorize the release of any
        financial information. The probation office may share financial information with the U.S. Attorney's Office.

  2.    You must submit your person, property, house, residence, office, vehicle, papers, computers (as defined in 18 U.S.C. §
        1030(e)(1)), other electronic communications or data storage devices or media, to a search conducted by a United States
        probation officer. Failure to submit to a search may be grounds for revocation of release. You must w'arn any other
        occupants that the premises may be subject to searches pursuant to this condition. The probation officer may conduct a
        search under this condition only when reasonable suspicion exists that you have violated a condition of supervision and that
        the areas to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and in a
        reasonable manner,

  3.    A curfew is imposed as a special condition of supervised release. You must comply with the conditions of a curfew from
        10:00 p.m. until 6:00 a.m. for the period of supervision. During this lime, you will remain at your place of residence at all
        times and shall not leave except when such leave is approved in advance by the probation officer.

  4.    The defendant must not own, keep, house, or shelter any birds/fowl,

   5.   The defendant must not attend or contribute to any event related to bird/fowl breeding or cockfighting.
                 Case 1:20-cr-00035-JRH-BKE Document 515 Filed 09/13/21 Page 6 of 7
GAS 245B         (Rev. 04/20) Judgment in a Criminal Case                                                             Judgmciu — Page 6 of7
DC Custody TSR

DEFENDANT;              Lanier Augustus Hightower Jr.
CASE NUMBER:            1:20CR00035-1




                                             CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments.

       Assessment                       Restitution            Fine                      AVAA Assessment*        ■IVTA Assessment
TOTALS $100                                                    $500


□     The determination of restitution is deferred until                                 . An Amended Judgment in a Criminal Case (AO 245C)
      will be entered after such determination.

□     The defendant must make restitution (including community restitution) to the following payees in the amount listed below,

      if the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
      otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all
      nonfederal victims must be paid before the United States is paid.

Name of Payee                               Total Loss        *                    Restitution Ordered                 Priority or Percentage




TOTALS                              S

□      Restitution amount ordered pursuant to plea agreement $

□     The defendant must pay interest on restitution and a fine of more than S2,500, unless the restitution or fi ne is paid in full
      before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
      may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      □    the interest requirement is waived for the               □   fi ne    □    restitution.

      □    the interest requirement for the           □     fi ne       □ restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of2018. Pub. L. No. 1 15-299.
   Justice for Victims of Trafficking Act of 2015, Pub. L. No. 1 14-22.
***
    Findings for the total amount of losses are required under Chapters 109A, 1 10, llOA. and 1 13A of Title 18 for offenses
committed on or after September 13, 1994, but before April 23, 1996.
                 Case 1:20-cr-00035-JRH-BKE Document 515 Filed 09/13/21 Page 7 of 7
GAS245B           (Rev. 04/20) Judgment in a Crimina! Case                                                                Judgment — Page 7 of7
DC Custody TSR

DEPENDANT:               Lanier Augustus Hightower Jr.
CASE NUMBER:             l:20CR00035-l


                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A         Lump sum payment of$           100       due immediately.

          □      not later than                                        , or
          □      in accordance     □ C,        □ D,          C E, or          □ F below; or

B    □    Payment to begin immediately (may be combined with                     □ c,         □ D,or       Q F below); or

C    □    Payment in equal                       (e.g.. weekly, monihly. quarterly) installments of $                           over a period of
                       fe.g.. months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D    □    Payment in equal                        fe.g., weekly, monthly, quarterly) installments of $                         over a period of
                       (e.g. . months or years), to commence                       (e.g. . 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    □    Payment during the term of supervised release will commence within                   fe.g.. 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time: or

F         Special instructions regarding the payment of criminal monetary penalties:
          While in the custody of the Bureau of Prisons, the defendant shall make payments of either quarterly installments of a
          minimum of $25 if working non-UNlCOR or a minimum of 50 percent of monthly earnings if working UNICOR. Upon
          release from imprisonment and while on supervised release, the defendant shall make minimum monthly payments of $ 50
          over a period of 10 months. Payments are to be made payable to the Clerk, United States District Court.




Unless the court has expressly ordered otherwise, if this Judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.



The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


□     Joint and Several
      Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




□     The defendant shall pay the cost of prosecution.

□     The defendant shall pay the following court cost(s):

      The defendant shall forfeit the defendant's interest in the following property to the United States: 100.04 acres identified as
      Parcel Number 33 039. located in Lincoln County. Georgia, as identified in the plea agreement.

Payments shall be applied in the following order; (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal.
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and couil
costs.
